Hardin, P. J.:
Petitioners called Dr. Donohue as a witness, who gave extensive testimony in respect to an examination he had made of the appellant, and as to an interview had with her, and after a hypothetical question propounded to the witness, he was asked: “ What would you say as to whether she is or is not a proper person competent to manage herself and her affairs 1 ” This question was objected to as incompetent and improper in form, and upon the ground that it was not the proper test of her competency within the meaning of the Code. The objections were overruled, and an exception was taken. The witness answered, “ I should say she was incompetent; incompetent to manage herself and her affairs.” Then the witness was asked the *249following question : “ Now, taking into consideration those facts contained in this hypothetical question as true and your examination, would you say that she is incompetent to manage herself or her affairs in consequence of imbecility arising from old age or from other causes ? ” The same objections were taken to this question and they were overruled and an exception was taken, and the witness was permitted to answer as follows : “Assuming the facts stated in the hypothetical question to be true, aside from the examination, I should say she had mental impairment and because of that she would be incompetent to take care of herself and her affairs.” A somewhat similar question was again asked the witness, and objections were taken and an exception was taken to the ruling. A further question was propounded to the witness containing the following language: “ Would you say that she is a person incompetent to manage herself or her affairs in consequence of imbecility arising from old age or loss of memory and understanding or other causes?” Similar objections were taken to this question and overruled, and an exception taken. The witness answered: “ I should say she was incompetent ; incompetent to manage herself or her affairs by reason of imbecility.”
A hypothetical question was propounded to Dr. Totman, and then he was asked, viz.: “ Assuming those facts as stated in the hypothetical question as true, and also from your own examination * * * would you say that she is competent to manage herself and her affairs ? ” This question was objected to as incompetent and improper, improper in form, assuming facts not proven. The objections were overruled, and an exception was taken and the witness answered ; “ I should say that she was wholly incompetent to manage her affairs.” The witness was again further asked: “ Will you state whether, in your judgment, from those facts contained in the hypothetical question, and from your examination, whether she is competent to manage herself or her affairs ? ” This was objected to as immaterial, irrelevant, incompetent, improper, improper in form. The objections were overruled and an exception was taken, and the witness was allowed to answer.
We think the rulings made by the commissioner in respect to the questions quoted are not in harmony with the dictum in Matter of *250Mason (60 Hun, 46, 54) nor with the case Matter of Brugh (61 id. 193). In the latter case it was said: “ The test of a man’s right to be restored to the possession and control of his property is not his competency to manage his particular estate, be it great or small, but his restoration to mental health, and his consequent fitness for the management of the common and ordinary affairs of life.” That case was decided in October, 1891.
By chapter 504 of the Laws of 1894 (Vol. 2, Laws of 1894, p. 1093) section 2320 of the Code of Oivil Procedure was amended, and by that section, as it was thus amended, the jurisdiction of the Supreme Court was declared to extend “ to the custody of the person, and the care of the property, of a person incompetent to manage himself or his affairs, in consequence of lunacy, idiocy, habitual drunkenness, or imbecility arising from old age or loss of memory and understanding, or other cause.”
The section was again amended by chapter 946 of the Laws of 1895 (Vol. 1, Laws of 1895, p. 861), and in section 2334 of the Code of Civil Procedure, as amended by chapter 946 of the Laws of 1895, provision is made for a trial by a jury, at a Trial Term, of questions of fact, and it is expressly provided: “ The trial must be reviewed in the same manner with like effect, and, except as otherwise directed in the order, the proceedings thereupon are, in all respects, the same as where questions of fact are tried, pursuant to an order for that purpose.”
In each of the rulings where objections were taken to the questions propounded, the witnesses were permitted to testify to facts and circumstances in detail, and after a consideration of the large volume of evidence found in the appeal book, we are of the opinion that the rulings made by the commissioner do not require us to disturb the conclusions reached upon the whole body of the evidence by the jury.
In the course of the charge the commissioner stated: “ If she is competent to manage her affairs then she is competent under the meaning of the Code.” To that an exception was taken. The commissioner was requested to charge “ That competency to manage herself and her affairs, within the meaning of the Code, is not a competency to manage her particular estate, but her mental health and consequent fitness for the management of the common and *251ordinary affairs of life.” This was refused and an exception was taken. However, after these exceptions were taken and the jury had retired, according to the case, they were again brought into court by the sheriff by the direction of the commissioner, and the learned commissioner charged as follows: “ I desire to correct an error in my charge and wish to change it in one particular. The test of competency is not whether she is competent to manage her own affairs, but to manage the ordinary and common affairs of business and life.” By such instruction we think that the learned commissioner obviated the exception taken to his charge, and that the appellant ought not to be permitted to allege error in respect to-the instruction given by him.
In Matter of Rogers (9 Abb. N. C. 142) it appeared that an application was made for an order of confirmation of an inquisition, and in concluding the opinion therein Bocees, J., said: “ Finally, the question here presented is, after all, very much one addressed to the discretion of the court; whether, for any reason, the proceeding is without merit or just foundation, or of so doubtful a character that another or a further hearing should be had. In this view the case is before the court on the merits. It was laid down in Lamson's Case (11 Abb. Pr. 274) that an inquisition would not be set aside for mere irregularity, when there was no room for doubt of the lunacy of the person concerned.” That case was referred to with approval in Jackson v. Jackson (37 Hun, 309).
After a mature consideration of all the evidence presented, we are of the opinion that the order denying the appellant’s motion for a new trial, and the judgment or order confirming the verdict and appointing a committee of the person and property of the appellant, should be affirmed.
All concurred.
Judgment or final order and order denying a new trial affirmed, with costs.